UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3006 John Hancock Bond Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: August 31, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Investment Grade Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 48.26% (Cost $59,491,952) Airlines 0.44% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1A 6.545% 02-02-19 A- $112 112,206 Delta Airlines, Inc., Sr Pass Thru Ctf Ser 02-1 6.417 07-02-12 AAA 405 415,253 Asset Management & Custody Banks 0.90% Rabobank Capital Fund II, Perpetual Bond (5.260% to 12-31-13 then variable) (S) 5.260 12-29-49 AA 1,130 1,075,579 Broadcasting & Cable TV 0.70% Comcast Cable Communications Holdings, Inc., Gtd Note 8.375 03-15-13 BBB+ 750 838,931 Casinos & Gaming 0.81% Harrah's Operating Co., Inc., Gtd Sr Note 5.500 07-01-10 BB 525 493,500 Mashantucket West Pequot, Bond (S) 5.912 09-01-21 BBB- 175 165,963 Seminole Tribe of Florida, Bond (S) 6.535 10-01-20 BBB- 315 311,897 Consumer Finance 0.95% Ford Motor Credit Co., Note 7.375 10-28-09 B 705 667,118 HSBC Finance Capital Trust IX, Note (5.911% to 11-30-15 then variable) 5.911 11-30-35 A 500 473,981 Diversified Banks 1.54% Banco Mercantil del Norte SA, Sub Note (Mexico) (F)(S) 6.862 10-13-21 Baa2 330 339,840 Chuo Mitsui Trust & Banking Co., Ltd., Perpetual Sub Note (5.506% to 4-15-15 then variable) (Japan) (F)(S) 5.506 12-15-49 Baa1 370 351,523 Jeffries Group, Inc., Sr Note 6.450 06-08-27 BBB+ 145 136,366 Lloyds TSB Group Plc, Bond (6.267% to 11-30-16 then variable) (United Kingdom) (F)(S) 6.267 11-30-49 A 360 332,154 Page 1 John Hancock Investment Grade Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) Silicon Valley Bank, Sub Note 6.050 06-01-17 BBB 295 292,182 Societe Generale, Sub Note (5.922% to 4-15-17 then variable) (France) (F)(S) 5.922 04-05-49 A+ 220 210,377 Standard Chartered Plc, Bond (7.014% to 7-30-37 then variable) (Great Britain) (F)(S) 7.014 07-30-49 BBB+ 200 183,170 Diversified Commercial & Professional Services 0.43% Hutchison Whampoa International Ltd., Gtd Sr Note (Cayman Islands) (F)(S) 6.500 02-13-13 A- 500 521,077 Diversified Financial Services 0.84% Comerica Capital Trust II, Gtd Bond (6.576% to 2-20-32 then variable) 6.576 02-20-37 BBB+ 170 150,464 Huntington Capital III, Gtd Sub Bond (6.650% to 5-15-17 then variable) 6.650 05-15-37 BBB- 290 268,636 QBE Capital Funding II LP, Gtd Sub Bond (6.797% to 6-1-17 then variable) (Australia) (F)(S) 6.797 06-01-49 BBB 340 321,603 SMFG Preferred Capital, Bond (6.078% to 1-25-17 then variable) (S) 6.078 01-25-49 BBB 285 265,814 Drug Retail 0.22% CVS Caremark Corp., Sr Note 5.750 06-01-17 BBB+ 275 268,766 Electric Utilities 3.39% Abu Dhabi National Energy Co., Bond (United Arab Emirates) (F)(S) 6.500 10-27-36 A+ 465 459,619 Beaver Valley Funding Corp., Sec Lease Obligation Bond 9.000 06-01-17 BBB- 1,000 1,133,960 BVPS II Funding Corp., Collateralized Lease Bond 8.330 12-01-07 BBB- 131 132,579 FPL Energy National Wind, Sr Sec Note (S) 5.608 03-10-24 BBB- 232 229,644 HQI Transelect Chile SA, Sr Note (Chile) (F) 7.875 04-15-11 BBB- 800 853,839 Monterrey Power SA de CV, Sr Sec Bond (Mexico) (F)(S) 9.625 11-15-09 BBB 388 422,335 Pepco Holdings, Inc., Note 6.450 08-15-12 BBB- 325 337,349 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01-02-17 BBB- 482 496,587 Page 2 John Hancock Investment Grade Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) Electronic Equipment Manufacturers 0.41% Thomas & Betts Corp., Sr Note 7.250 06-01-13 BBB- 480 496,041 Food Distributors 0.07% Kroger Co. (The), Gtd Sr Note 6.400 08-15-17 BBB- 80 81,706 Insurance Brokers 0.13% Progressive Corp. (The), Jr Sub Deb (6.700% to 6-15-17 then variable) 6.700 06-15-37 A- 155 150,205 Integrated Oil & Gas 0.34% Pemex Project Funding Master Trust, Gtd Note 9.125 10-13-10 BBB 375 411,937 Integrated Telecommunication Services 1.42% AT&T, Inc., Note 6.500 09-01-37 A 300 300,429 BellSouth Corp., Bond 6.550 06-15-34 A 250 252,211 Deb 6.300 12-15-15 A 429 442,226 Qwest Corp., Sr Note 7.875 09-01-11 BBB- 210 219,712 Sprint Capital Corp., Sr Gtd Note 6.875 11-15-28 BBB+ 500 486,683 Investment Banking & Brokerage 0.97% BNP Paribas, Jr Sub Note (7.195% to 6-25-37 then variable) (France) (F)(S) 7.195 06-29-49 AA- 135 133,445 Merna Reinsurance Ltd., Sec Sub Note Ser B (Bermuda) (F)(P) 7.110 07-07-10 A2 260 260,000 Merrill Lynch & Co., Inc., Sr Note 6.400 08-28-17 AA- 310 315,943 Mizuho Finance, Gtd Sub Bond (Cayman Islands) (F) 8.375 12-29-49 A2 440 457,235 Life & Health Insurance 0.09% Lincoln National Corp., Jr Sub Bond (6.050% to 4-20-17 then variable) 6.050 04-20-17 A- 120 113,765 Multi-Line Insurance 0.96% Axa SA, Perpetual Sub Note (6.379% to 12-14-36 then variable) (France) (F)(S) 6.379 12-14-36 BBB 270 243,394 Page 3 John Hancock Investment Grade Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) Genworth Financial, Inc., Jr Sub Note (6.150% to 11-15-16 then variable) 6.150 11-15-66 BBB+ 210 193,438 Horace Mann Educators Corp., Sr Note 6.850 04-15-16 BBB 205 211,973 Liberty Mutual Group, Bond (S) 7.500 08-15-36 BBB 520 503,302 Multi-Media 0.62% News America Holdings, Deb 9.500 07-15-24 BBB 600 742,452 Multi-Utilities 0.44% Salton Sea Funding Corp., Sr Sec Note Ser C 7.840 05-30-10 BBB- 515 529,063 Office Services & Supplies 0.29% Xerox Corp., Sr Note 6.750 02-01-17 BB+ 335 344,757 Oil & Gas Refining & Marketing 0.44% Premcor Refining Group, Inc. (The), Gtd Sr Note 9.500 02-01-13 BBB 205 216,438 Gtd Sr Note 6.750 05-01-14 BBB 300 310,469 Oil & Gas Storage & Transportation 0.58% Buckeye Partners LP, Bond 5.125 07-01-17 BBB 165 152,886 Energy Transfer Partners LP, Gtd Sr Note 5.950 02-01-15 Baa3 300 293,365 NiSource Finance Corp., Sr Note 6.400 03-15-18 BBB 250 250,015 Paper Products 0.17% Plum Creek Timber Co., Inc., Gtd Note 5.875 11-15-15 BBB- 210 207,233 Property & Casualty Insurance 0.49% Chubb Corp. (The), Jr Sub Sec Note (6.375% to 4-15-17 then variable) 6.375 03-29-67 BBB+ 240 235,476 Ohio Casualty Corp., Sr Note 7.300 06-15-14 BBB- 320 347,409 Page 4 John Hancock Investment Grade Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) Real Estate Management & Development 1.21% Chelsea Property Group, Note 6.000 01-15-13 A- 385 395,927 Health Care REIT, Inc., Sr Note 6.200 06-01-16 BBB- 245 240,766 Nationwide Health Properties, Inc., Note 6.500 07-15-11 BBB- 230 239,138 Post Apartment Homes, Sr Note 5.125 10-12-11 BBB 585 571,747 Regional Banks 0.68% HSBC Capital Funding LP, Perpetual Note (9.547% to 6-30-10 then variable) (Channel Islands) (F)(S) 9.547 12-29-49 A 500 553,729 SunTrust Capital VIII, Bond (6.100% to 12-15-36 then variable) 6.100 12-01-66 A- 295 255,941 Specialized Finance 0.24% USB Realty Corp., Perpetual Bond (6.091% to 1-15-12 then variable) (S) 6.091 12-22-49 A+ 300 285,243 Thrifts & Mortgage Finance 27.36% American Home Mortgage Assets, Mtg Pass Thru Ctf Ser 2006-6 Class XP IO Zero 12-25-46 AAA 6,843 342,152 American Tower Trust, Mtg Pass Thru Ctf Ser 2007-1A Class D (S) 5.957 04-15-37 BBB 420 408,908 Banc of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2005-4 Class A5A 4.933 07-10-45 AAA 1,500 1,437,477 Mtg Pass Thru Ctf Ser 2005-6 Class A4 (P) 5.353 09-10-47 AAA 560 548,691 Mtg Pass Thru Ctf Ser 2006-3 Class A4 5.889 07-10-44 AAA 700 710,654 Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 (P) 5.881 03-20-36 AAA 620 621,675 Bear Stearns Alt-A Trust, Mtg Pass Thru Ctf Ser 2006-1 Class 23A1 (P) 5.623 02-25-36 AAA 567 563,972 Bear Stearns Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2002-T0P8 Class A2 4.830 08-15-38 AAA 790 764,490 Mtg Pass Thru Ctf Ser 2003-T10 Class A2 4.740 03-13-40 AAA 680 654,777 Mtg Pass Thru Ctf Ser 2006-PW14 Class D 5.412 12-01-38 A 320 282,071 Page 5 John Hancock Investment Grade Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) Chaseflex Trust, Mtg Pass Thru Ctf Ser 2005-2 Class 4A1 5.000 05-25-20 AAA 676 655,055 Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-10 Class 1A5A (P) 5.845 12-25-35 AAA 490 490,146 Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 5.000 08-25-35 AAA 329 319,851 Citigroup/Deutsche Bank Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-CD1 Class C (P) 5.400 07-15-44 AA 185 170,906 Commercial Mortgage, Mtg Pass Thru Ctf Ser 2006-C7 Class A3 (S) 5.707 06-10-46 AAA 500 504,306 Contrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-59 Class 2X IO (P) 1.598 11-20-35 AAA 3,999 139,337 Mtg Pass Thru Ctf Ser 2006-0A10 Class XPP IO (P) 1.950 08-25-46 AAA 2,671 104,328 Mtg Pass Thru Ctf Ser 2006-0A8 Class X IO (P) 6.005 07-25-46 AAA 5,075 191,099 Mtg Pass Thru Ctf Ser 2006-0A12 Class X IO (P) 2.404 09-20-46 AAA 9,554 444,842 Mtg Pass Thru Ctf Ser 2007-0A8 Class X IO 2.000 06-25-47 AAA 3,544 159,491 Crown Castle Towers LLC, Mtg Pass Thru Ctf Ser 2006-1A Class E (S) 6.065 11-15-36 Baa3 375 367,616 CS First Boston Mortgage Securities Corp., Mtg Pass Thru Ctf Ser 2003-CPN1 Class A2 4.597 03-15-35 AAA 1,005 963,154 DB Master Finance LLC, Mtg Pass Thru Ctf Ser 2006-1 Class A2 (S) 5.779 06-20-31 AAA 515 518,333 Dominos Pizza Master Issuer LLC, Mtg Pass Thru Ctf Ser 2007-1 Class A2 (S) 5.261 04-25-37 AAA 495 482,368 First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P) 5.215 12-25-34 AA 873 857,456 Mtg Pass Thru Ctf Ser 2006-AA2 Class B1 (G)(P) 6.186 05-25-36 AA 185 188,612 Global Signal Trust, Sub Bond Ser 2004-2A Class D (S) 5.093 12-15-14 Baa2 265 258,086 Sub Bond Ser 2006-1 Class E (S) 6.495 02-15-36 Baa3 235 233,907 GMAC Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2002-C1 Class A1 5.785 11-15-39 AAA 1,074 1,077,005 Page 6 John Hancock Investment Grade Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) Mtg Pass Thru Ctf Ser 2003-C2 Class B (P) 5.491 05-10-40 AAA 955 954,648 GMAC Mortgage Corporation Loan Trust, Mtg Pass Thru Ctf Ser 2006-AR1 Class 2A1 (P) 5.651 04-19-36 AAA 367 365,851 Greenwich Capital Commercial Funding Corp., Mtg Pass Thru Ctf Ser 2005-GG5 Class A2 5.117 04-10-37 AAA 765 760,151 Mtg Pass Thru Ctf Ser 2007-GG9 Class C 5.554 03-10-39 AA 230 212,462 Mtg Pass Thru Ctf Ser 2007-GG9 Class F 5.633 03-10-39 A 130 115,841 GS Mortgage Securities Corp. II, Mtg Pass Thru Ctf Ser 2006-GG8 Class A2 5.479 11-10-39 Aaa 785 785,178 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G)(P) 5.406 08-25-34 AA 394 391,989 Mtg Pass Thru Ctf Ser 2006-AR1 Class 3A1 (P) 5.392 01-25-36 AAA 908 898,384 Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-AR5 Class B1 (P) 5.384 05-25-35 AA 341 343,153 Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 5.296 01-25-35 AA 255 257,119 Mtg Pass Thru Ctf Ser 2005-AR18 Class 1X IO (P) Zero 10-25-36 AAA 8,520 243,617 Mtg Pass Thru Ctf Ser 2006-AR19 Class 1B1 (P) 6.416 08-25-36 AA 234 240,968 JP Morgan Chase Commercial Mortgage Security Corp., Mtg Pass Thru Ctf Ser 2005-LDP3 Class A4B 4.996 08-15-42 AAA 1,000 960,358 Mtg Pass Thru Ctf Ser 2005-LDP4 Class B 5.129 10-15-42 Aa2 1,000 914,269 JP Morgan Commercial Mortgage Finance Corp., Mtg Pass Thru Ctf Ser 1997-C5 Class D 7.351 09-15-29 AA+ 257 262,070 JP Morgan Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-S2 Class 2A16 6.500 09-25-35 AAA 484 489,589 Mtg Pass Thru Ctf Ser 2005-S3 Class 2A2 5.500 01-25-21 AAA 526 519,048 Mtg Pass Thru Ctf Ser 2006-A7 Class 2A5 (P) 5.830 01-25-37 Aa1 663 664,372 Merrill Lynch/Countrywide Commercial Mtg Trust, Mtg Pass Thru Ctf Ser 2006-2 Class A4 (P) 6.105 06-12-46 AAA 735 750,284 Mtg Pass Thru Ctf Ser 2006-3 Class A4 5.414 07-12-46 AAA 510 500,804 Page 7 John Hancock Investment Grade Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) Morgan Stanley Capital I, Mtg Pass Thru Ctf Ser 2005-HQ7 Class A4 (P) 5.374 11-14-42 AAA 520 509,409 Mtg Pass Thru Ctf Ser 2005-IQ10 Class A4A (L) 5.230 09-15-42 AAA 755 737,840 Mtg Pass Thru Ctf Ser 2006-IQ12 Class E 5.538 12-15-43 A+ 310 278,922 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 4.348 05-25-35 AA 212 207,268 Renaissance Home Equity Loan Trust, Mtg Pass Thru Ctf Ser 2005-2 Class AF3 4.499 08-25-35 AAA 440 434,715 Mtg Pass Thru Ctf Ser 2005-2 Class AF4 4.934 08-25-35 AAA 420 408,590 Residential Accredit Loans, Inc., Mtg Pass Thru Ctf Ser 2005-QA12 Class NB5 (P) 5.962 12-25-35 AAA 445 445,438 Residential Asset Securitization Trust, Mtg Pass Thru Ctf Ser 2006-A7CB Class 2A1 6.500 07-25-36 AAA 584 589,354 SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 6.219 11-15-35 Baa2 200 201,000 Sub Bond Ser 2005-1A Class E (S) 6.706 11-15-35 Baa3 110 109,777 Sub Bond Ser 2006-1A Class E (S) 6.174 11-15-36 Baa3 665 649,589 Washington Mutual Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-6 Class 1CB 6.500 08-25-35 AAA 325 326,804 Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2005-AR4 Class B1 (P) Zero 04-25-35 AA 963 930,615 Mtg Pass Thru Ctf Ser 2007-0A4 Class XPPP IO Zero 04-25-47 Aaa 9,463 162,484 Mtg Pass Thru Ctf Ser 2007-0A5 Class 1XPP IO Zero 06-25-47 Aaa 22,278 274,577 Mtg Pass Thru Ctf Ser 2007-0A6 Class 1XPP IO Zero 07-25-47 Aaa 12,780 153,354 Mtg Pass Thru Ctf Ser 2007-1 Class B1 6.205 02-25-37 AA 276 255,141 Wells Fargo Mortgage Backed Securites Trust, Mtg Pass Thru Ctf Ser 2004-7 Class 2A2 5.000 07-25-19 AAA 365 355,142 Mtg Pass Thru Ctf Ser 2006-AR15 Class A3 (P) 5.660 10-25-36 Aaa 695 694,161 Page 8 John Hancock Investment Grade Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) Wireless Telecommunication Services 1.13% America Movil SA de CV, Sr Note (Mexico) (F) 5.750 01-15-15 BBB+ 250 248,425 Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D 5.612 06-15-35 Baa2 765 752,836 SK Telecom Co. Ltd., Bond (S) 6.625 07-20-27 A 335 354,932 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government and agencies securities 47.88% (Cost $57,409,128) Government U.S. 11.04% United States Treasury, Bond (L) 10.375% 11-15-12 AAA $3,000 3,036,093 Bond (L) 4.750 02-15-37 AAA 425 419,223 Bond (L) 4.500 02-15-36 AAA 170 161,141 Note (L) 4.500 05-15-17 AAA 5,710 5,685,910 Note (L) 4.875 06-30-12 AAA 750 769,805 Note (L) 4.250 11-15-13 AAA 3,175 3,164,335 Government U.S. Agency 36.84% Federal Home Loan Bank, Bond 5.500 08-13-14 AAA 1,345 1,388,161 Federal Home Loan Mortgage Corp., 30 Yr Adj Rate Pass Thru Ctf (P) 5.616 04-01-37 AAA 746 742,850 30 Yr Adj Rate Pass Thru Ctf (P) 5.277 12-01-35 AAA 1,124 1,098,036 30 Yr Adj Rate Pass Thru Ctf (P) 5.157 11-01-35 AAA 1,213 1,186,094 30 Yr Adj Rate Pass Thru Ctf (P) 5.074 12-01-35 AAA 2,154 2,088,215 CMO REMIC 2489-PE 6.000 08-15-32 AAA 1,871 1,891,860 CMO REMIC 2640-WA 3.500 03-15-33 AAA 1,457 1,405,702 CMO REMIC 3174-CB 5.500 02-15-31 AAA 630 630,296 CMO REMIC 3294-NB 5.500 12-15-29 AAA 710 704,937 CMO REMIC 3320-PB 5.500 11-15-31 AAA 535 532,667 Note 5.500 03-22-22 AAA 1,150 1,144,965 Note 4.500 01-15-15 AAA 445 432,440 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 5.500 11-01-20 AAA 1,502 1,493,810 15 Yr Pass Thru Ctf 5.000 09-01-19 AAA 795 777,615 30 Yr Adj Rate Pass Thru Ctf (P) 6.143 03-01-14 AAA 4 3,562 30 Yr Adj Rate Pass Thru Ctf (P) 6.143 06-01-14 AAA 13 12,664 30 Yr Adj Rate Pass Thru Ctf (P) 5.493 03-01-37 AAA 467 464,181 Page 9 John Hancock Investment Grade Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) 30 Yr Pass Thru Ctf 6.500 07-01-36 AAA 303 307,219 30 Yr Pass Thru Ctf 6.500 09-01-36 AAA 1,393 1,413,877 30 Yr Pass Thru Ctf 6.500 02-01-37 AAA 2,109 2,140,424 30 Yr Pass Thru Ctf (M) 6.000 09-15-34 AAA 3,000 2,996,250 30 Yr Pass Thru Ctf 6.000 09-01-36 AAA 2,152 2,510,346 30 Yr Pass Thru Ctf 6.000 12-01-36 AAA 2,295 2,293,053 30 Yr Pass Thru Ctf 6.000 07-01-37 AAA 1,863 1,860,838 30 Yr Pass Thru Ctf 5.500 01-01-36 AAA 1,216 1,188,684 30 Yr Pass Thru Ctf 5.500 02-01-36 AAA 2,480 2,424,212 30 Yr Pass Thru Ctf 5.500 03-01-37 AAA 1,904 1,859,773 30 Yr Pass Thru Ctf 5.500 05-01-37 AAA 2,587 2,526,391 30 Yr Pass Thru Ctf 5.000 11-01-33 AAA 2,366 2,256,585 30 Yr Pass Thru Ctf 5.000 08-01-35 AAA 871 829,035 CMO REMIC 2003-49-JE 3.000 04-25-33 AAA 673 596,700 CMO REMIC 2003-58-AD 3.250 07-25-33 AAA 472 427,785 CMO REMIC 2006-64-PC 5.500 10-25-34 AAA 600 583,486 CMO REMIC 2006-67-PD 5.500 12-25-34 AAA 665 646,236 Note (L) 5.125 04-15-11 AAA 1,190 1,205,000 Government National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 04-15-13 AAA 111 116,156 Interest Par value Issuer, description, maturity date rate Value Short-term investments 18.56% (Cost $22,258,141) Joint Repurchase Agreement 5.63% Joint Repurchase Agreement with Barclays Plc dated 8-31-07 at 5.100% to be repurchased at $6,752,824 on 9-4-07, collateralized by $6,725,997 of U.S. Treasury Inflation Indexed Note, 2.000%, due 1-15-16 (valued at $6,883,980, including interest) 5.100% $6,749 6,749,000 Shares Cash Equivalents 12.93% John Hancock Cash Investment Trust (T)(W) 15,509,141 15,509,141 Total investments (Cost $139,159,221) 114.70% Other assets and liabilities, net (14.70%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 10 John Hancock Investment Grade Bond Fund Financial futures contracts August 31, 2007 (unaudited) Number of Appreciation Open contracts contracts Position Expiration (depreciation) U.S. 10-year Treasury Note 20 Long Dec 07 ($921) Financial futures contracts John Hancock Investment Grade Bond Fund Notes to Schedule of Investments August 31, 2007 (unaudited) IO Interest Only (carries notional principal amount). REIT Real Estate Investment Trust. (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. (G) Security rated internally by John Hancock Advisers, LLC. (L) All or a portion of this security is on loan as of August 31, 2007. (M) This securiy having an aggregate value of $2,996,250, or 2.50% of the Fund's net assets, has been purchased as a forward commitment - that is, the Fund has agreed on trade date to take delivery of and to make payment for this security on a delayed basis subsequent to the date of this schedule. The purchase price and interest rate of this security is fixed at trade date, although the Fund does not earn any interest on this until settlement date. The Fund has segregated assets with a current value at least equal to the amount of the forward commitment. Accordingly, the market value of $3,174,550 of Federal National Mortgage Assn., 5.500%, 2-1-36 and Federal National Mortgage Assn., 5.500%, 5-1-37 have been segregated to cover the forward commitment. (P) Represents rate in effect on August 31, 2007. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $10,998,530, or 9.17% of the Fund's net assets, as of August 31, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. The cost of investments owned on August 31, 2007, including short-term investments, was $139,159,221. Gross unrealized appreciation and depreciation of investments aggregated $624,524 and $2,229,688 respectively, resulting in net unrealized depreciation of $1,605,164. Notes to Schedule of Investments - Page 1 Notes to portfolio of investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the SEC, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Securities lending The Fund may lend securities in amounts up to 331
